Title: To Thomas Jefferson from John Vaughan, 21 May 1825
From: Vaughan, John
To: Jefferson, Thomas


Dear Sir
Philad.
May 21. 1825
The rapid & prosperous advances made in this Country under a form of Government so different from those of Europe, has of late induced Travellers to visit us with Philosophic Views, to examine effects, ascertain causes & to know those individuals which remain, who were the master workmen in the excetion of the Political Edifice & giving it the solid foundation that it has been shewn to possess.—He has other letters to you, but I must be indulged in joining my testimony in favor of this highly gifted & respectable Traveller Count Charles deVidua—I promise myself that his visit will be the prelude of many others, & be the means of bringing the best men of other Countries acquainted with the best men of ours, & thus lay the foundation of great mutual respect, & open the door to enlightend political & Literary Connections—He is anxious to see the important establishment for Education to the Establishment of which you have given so much of your time & talents, & which You have lived to see carried into operation—May you yet be spared many years to witness its prosperity—I remain sincerly your friendJn VaughanI omitted to Mention that the Count not having yet acquired our Language has fortunately met with a M  Vischer of Switzerland, a of Eminence in his own Country who travells with the same views, & has agreed to accompany him.